Case: 4:19-cv-01845-RWS_ Doc. #: 10-1 Filed: O7/15/1I9~ Pager TOP Pra et ae Cannas

IN THE CIRCUIT COURT OF THE COUNTY OF ST. LOUIS

STATE OF MISSOURI
CAROLENE ALEXANDER, )
)
Plaintiff, ) Cause No. 17SL-CC04609
)
vs. ) Division 14
: FILED
DES PERES HOSPITAL, INC.,
) DIV. may -2208 14
Defendant. ; JOAN M. GILMER

CIRCUIT CLERK, ST. LOUIS COUNTY
MEMORANDUM AND ORDER

Before the court is the motion of defendant, Des Peres Hospital, Inc. [DPH], to
compel arbitration in lieu of litigation and either stay or dismiss the pending proceedings in
Circuit Court. The court takes judicial notice of its file. The court considers the arguments
and precedents cited to it; both parties having well briefed the issues. Being fully advised,
the court hereby makes the following findings and orders.

Plaintiff Carolene Alexander is a former employee of DPH. She has filed a petition in
Circuit Court, alleging violations of the Missouri Human Rights Act. When plaintiff began
her employment with DPH, she signed documents called the “Fair Treatment Process,” (FTP),
which is a dispute resolution process including arbitration. Defendant DPH argues that this
FTP requires Ms. Alexander to arbitrate, rather than litigate, her employment claims.
Additionally, DPH argues that the arbitration agreement in the FTP has provisions which
delegate the authority to address any challenges to the validity of the arbitration agreement to
an arbitrator.

In order to find that there is a valid arbitration requirement or a delegation clause which

binds plaintiff, this court must find that a contract was formed between the parties. As plaintiff

PLAINTIFF’S

3 EXHIBIT
g

     
Case: 4:19-cv-01845-RWS Doc. #: 10-1 Filed: O77I57TD~ PaQe PO aaa ae a eee

accurately notes, Missouri law requires that a contract contain an offer, acceptance and
bargained-for consideration. Baier v. Darden Restaurants, Inc., 420 S.W.3d 733, 738-39 (Mo.
App. 2014). Further, a bilateral contract requires acceptance from both parties. Jd.
Defendant, as the party asserting the existence of a valid contract, bears the burden of proof on
these issues. Jd. The court finds that defendant DPH has not met this burden. The purported
agreement was never signed or otherwise acknowledged by anyone from Tenet or DPH.
Defendant’s offer employment offer letter only binds plaintiff, not all parties, to the FTP which
requires arbitration and delegation. While a signature is not the only way to establish
acceptance of the proposed terms of a bilateral contact, answering this question depends on the
party’s intent, which is fact-dependent. Defendant argues that it manifests its intent to be
bound by the contract when it seeks to enforce the contract’s terms. Baier rejects this
argument. Jd, at 740,

Based on the foregoing, as well as on the other arguments put forth by plaintiff, the
court hereby DENIES defendant’s motion to compel arbitration and stay or dismiss these

proceedings.

SO ORDERED:

On co 6-2-1

Kristine Allen Kerr 4
Circuit Judge, Division 14

 

cc: to all parties, through counsel of record, via the court’s electronic filing system.
